Citation Nr: 1800919	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for post-operative appendectomy with adhesions, evaluated as 10 percent prior to August 15, 2017, and as 50 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel





INTRODUCTION

The Veteran had active duty in the Army from November 1972 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

Before the Veteran's appeal was returned to the Board, a September 2017 rating decision granted an increased evaluation to 50 percent for post-operative appendectomy with adhesions, effective August 15, 2017.  The issue has been recharacterized accordingly.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to August 15, 2017, the Veteran's post-operative appendectomy with adhesions was manifested by constant abdominal pain; frequent nausea, vomiting, and diarrhea; a chronic partial bowel obstruction; and prolonged episodes of severe nausea and vomiting. 

2.  Beginning August 15, 2017, the Veteran's post-operative appendectomy with adhesions was granted a maximum schedular evaluation under the applicable Diagnostic Code. 



CONCLUSIONS OF LAW

1.  Prior to August 15, 2017, the criteria for an evaluation of 50 percent for post-operative appendectomy with adhesions have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.114, Diagnostic Code (DC) 7301 (2017).

2.  Beginning August 15, 2017, the Veteran's post-operative appendectomy with adhesions had an evaluation of 50 percent, which represents the maximum schedular rating under Diagnostic Code 7301.  38 C.F.R. § 4.114 (2017); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Post-Operative Appendectomy with Adhesions

Governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2017). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2017).

Under Diagnostic Code 7301, a 0 percent rating is warranted where there are mild adhesions.  Adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A maximum 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2017).

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  The Board observes that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The Board finds that Diagnostic Code 7301 is the most appropriate criteria for rating the Veteran's disability, as it specifically pertains to adhesions of the peritoneum and all of the Veteran's prior examinations since 2008 diagnose and evaluate adhesions as the result of his appendectomy.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (finding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

Prior to August 15, 2017

In a September 2008 private examination, the examiner found that the Veteran experienced abdominal cramps with occasional nausea and vomiting.  He reported that the nausea and vomiting was as often as one time per week.  The examiner then stated that the Veteran reported symptoms of abdominal cramps, nausea, and vomiting once every six months or so. 

In a September 2008 lay statement, the Veteran complained of episodes of severe pain and sometimes vomiting.  The pain was aggravated by tightening his belt.  He stated that he has to loosen his belt when he sits or drives so that his stomach will not cramp. 

In an April 2009 VA examination, the examiner noted that the Veteran's pain occurred every few months, but then noted that the Veteran had no change in his pain since his appendectomy, further stating that the pain was always there.  The examiner observed that the Veteran's last bad episode was in December 2008 for six to eight hours with vomiting. 

In his January 2010 Notice of Disagreement, the Veteran asserted that he had suffered continuously since his appendectomy in 1973 and continued to suffer today.  He had constant stomach pains with cramping and diarrhea 3 to 4 times a week.  He also experienced nausea and vomiting at least once every month.  The Veteran noted that his last severe episode resulted in a trip to the emergency room in October 2009. 

In June 2012, during a Decision Review Officer Hearing, the Veteran reasserted his claims that he had episodes of cramping, vomiting, and diarrhea that occurred at least three to four days a week, causing him to have to rest in bed.  He also refuted a statement by the examiner in his September 2008 examination, which said that he had abdominal cramps, nausea, and vomiting every six months or so.  The Veteran responded that these symptoms occurred at least once a week. 

In a July 2012 VA examination, the examiner reported that the Veteran experienced chronic abdominal cramping pains, occasional vomiting and diarrhea, and pulling pain on attempting work or aggravated by movements of the body.  The examiner noted that the Veteran had an intestinal obstruction in 2008 that required surgery. 

In a July 2012 referral, the physician found the Veteran to have adhesions and a pretty chronic partial small bowel obstruction which was causing his symptoms of nausea, vomiting, and periumbilical problems.

In an October 2012 letter from the Veteran's physician, he noted that the Veteran suffered from severe abdominal pain, nausea, and vomiting.  Episodes occurred up to four times a month and each episode would last one to two days. 

During a request for medication in a July 2015 VA treatment record, a provider noted that Veteran had intermittent abdominal pain from colic secondary to functional bowel obstruction with intra abdominal adhesions following exploratory surgery for ruptured appendix.

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran meets the criteria for a maximum evaluation of 50 percent prior to August 15, 2017.  The Veteran suffered from constant abdominal pain, diarrhea, and severe nausea and vomiting which occurred on at least a weekly basis.  He was found to have a chronic partial bowel obstruction, and while the record does not show that this was shown by X-ray, a physician found that it was causing his symptoms of nausea, vomiting, and periumbilical problems.  The Veteran experienced prolonged episodes of severe nausea and vomiting.  All of these symptoms are considered severe under the current VA peritoneal adhesions disability benefits questionnaire. 

Beginning August 15, 2017 

As mentioned in the Introduction, a September 2017 rating decision granted an increased evaluation to 50 percent for post-operative appendectomy with adhesions, effective August 15, 2017.  As this represents the maximum schedular rating under Diagnostic Code 7301, there is no legal basis upon which to award a higher schedular evaluation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to August 15, 2017, an evaluation of 50 percent for post-operative appendectomy with adhesions is granted.

Beginning August 15, 2017, an evaluation in excess of 50 percent for post-operative appendectomy with adhesions is dismissed. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


